285 F.3d 759
MULTIMEDIA KSDK, INC., Petitioner/Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent/Cross-Petitioner, International Brotherhood of Electrical Workers, Local Union No. 4, AFL-CIO, Intervenor on Appeal.
No. 00-1684.
No. 00-1919.
United States Court of Appeals, Eighth Circuit.
February 22, 2002.

Petitions for Review from the National Labor Relations Board.
The petition for rehearing en banc filed by Multimedia KSDK, Inc. has been considered by the Court and is granted. The opinion and judgment of this court filed on November 15, 2001, are vacated.


1
The clerk is directed to set this case for oral argument before the court en banc in St. Louis, Missouri, on the morning of Wednesday, April 17, 2002. Counsel for the parties shall submit twenty-one (21) copies of the appeal briefs previously filed in the case.


2
Each side will be allotted twenty (20) minutes for argument. (5369-010199)